DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 3-5, 7, 9-11, 13-15, 17, 19-22, 27, 29 and 31-34 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amendments claims, discusses the claims limitations, the prior arts of record PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however as discussed below, the PARs still meet the amended claims limitations; Besides the teachings of the primary PAR (PPAR or SHOFF), discussed below in the 103 rejection;  the PPAR or SHOFF) discloses advertising units, wherein the plurality of user interface controls includes at least two different user interface controls associated with at least two different advertising units of the plurality of advertising units (see figs.8c and Col.10, line 59-Col.12, line 1+, soft buttons, graphic bars, text blocks, etc., for specific ads) interacting or highlight to search, order or request; and where each advertising unit comprising advertising video content and integration metadata for integrating the advertising video content with the primary video content (Col.3, line 60-Col.4, line 67, Col.7, lines 36-50 and Col.9, line 66-Col.10, line 58); furthermore as discussed below; the PPAR further discloses where the digital data display may be graphic icons, other indicia, highlighted keywords, stereo labels with hyperlinks (Col.9, lines 30-Col.11, line 24), which meets the amended claims limitations, i.e., “displaying, at or before the determined time, a plurality of user interface controls, each user interface control associated with a particular one of the advertising units, receiving an interaction with at least one user interface control from the user; selecting the first advertising unit from the one or more advertising units based on the interaction;” dynamically combining the primary video content with the first advertising video content associated with the first advertising unit to create a symbiotic video based on the integration metadata associated with the first advertising unit, BREWER et al (2009/0177538), further discloses zoomable ads with target content and dynamic transitioning of the ads and target content; zooming in and out, fading, etc., within specific defined areas (figs.1-12, Abstract, [0027-0037] and [0040-0050]), as discussed in the 103 rejection below, to meet the amended claims limitations; As discussed below, the primary PAR (PPAR or SHOFF), discloses where each advertising unit comprising advertising video content and integration metadata for integrating the advertising video content with the primary video content (Col.3, line 60-Col.4, line 67, Col.7, lines 36-50 and Col.9, line 66-Col.10, line 58), each program includes supplemental content with list of descriptive or description “metadata” data structure holding a number of disruptive fields “URL with pointers”; and further discloses where an icon may be display to indicate to the user that the program is interactive or displayed as a digital stream with timing information, synchronized with presentation of the video and may fadeout within a specific duration with continuous presentation of the primary video content; renders the ads with other synchronized supplemental content or enhancement within specific defined areas; the ads or digital data or stream includes timing information, defines a display layout prescribing how the supplemental content and the video are to appear in relation to one other when displayed on the screen; automatically activated to displayed the digital data or stream with the primary stream; furthermore the program boundary is sized and shaped according to parameters prescribed in the display layout; dynamically changes the display layout, invoke as graphic or text to pop up on the screen, re-sizes and/or reshapes the program boundary and location of the supplemental content, integrating, overlaying, wrapping around or alongside the program as desired, while at least one of the primary video content and the first advertising video content is playing (col.10, line 34-col.11, line 24 and col.12, lines 24-67); in other words, the digital data includes timing information that dynamically changes the location(s) of the frames/plurality of supplemental information or objects, displayed in an area around or about the main display” scaling down and/or re-sizing and/or reshapes the program boundary of the display layout dynamically or automatically or based on a user’s interaction with the objects (see figs.8a+, col.9, line 41-col.10, line 55 and line 59-col.11, line 24), which meets the limitation “…dynamically combining the primary video content with the first advertising video content to create a symbiotic video, wherein the combining comprises graphically integrating at least a portion of (the primary video content) ad or digital data into one or more spatially defined areas within the (first advertising video content) the Content or Video while the primary video content and the first advertising video content is playing; presenting the symbiotic video to the user; and continuing  presentation of the primary video content to the user following the presentation of the symbiotic video to the user; transitioning from the symbiotic video to the program video content and to create or render video content while the advertising video content simultaneously fills a display area that is being vacated by the primary video content” SHOFF further discloses, transitioning, over a period of time, from the primary video content to the symbiotic video by reducing dimensions of the one or more spatially defined areas to create an appearance of (zooming away) increasing the integrated video content (ads and primary video), and increasing a volume of the advertising audio such that the advertising audio overlaps with audio corresponding to the primary video content (fading in and out) from the primary video content while the advertising video content simultaneously fills a display area that is being vacated by the primary video content; presenting the symbiotic video to the user; transitioning, over a period of time, from the symbiotic video back to the primary video content; and continuing presentation of the primary video content to the user following the presentation of the symbiotic video (figs.8-9, col.9, line 41-col.10, line 46-col.11, line 11 and line 48-col.12, line 38), including pop ups of contents and appearing and disappearing of images by altering automatically the presentation using the timing information, which includes real-time pop ups of screen, etc., (col.10, line 34-col.11, line 24 and col.12, lines 24-67)…which meets the claim limitation ”simultaneously fills a display area that is being vacated by the primary video content; presenting the symbiotic video to the user; transitioning, over a period of time, from the symbiotic video back to the primary video content; and continuing presentation of the primary video content to the user following the presentation of the symbiotic video.”; SHOFF, appears silent as to “….graphically integrating at least a portion of the primary video content into one or more spatially defined areas within the first advertising video content while at least one of the primary video content and the first advertising video content is playing; However, in the same field of endeavor, TINSMAN discloses automatic localization of advertisements (e.g., physical objects) and further discloses identifying/integrating metadata in the signal or portions of transmitted video signal and graphically integrating at least a portion of the video content (e.g., physical objects) into one or more spatially defined areas within the advertising video content within a specific duration (see figs.1-17, 37, [0073-0077], [0108-0111], [0170-0171] and [0185-0189] and also figs, 3, 4, 13-15 and 37), furthermore, various portions of a video (e.g., physical objects) may be integrated into the other portions of another video as desired, e.g., in fig.4, the main video 402 is combined with portions of a second video image; the second video image comprises four small video images 406, 408, 410 and 412; the small images may be inserted into the main video images 402 to produce several composite video images 414, 416, 418, 420 and 422.” as discussed below; SHOFF as modified by TINSMAN, appear silent as to where the dynamic changes includes creating an appearance of zooming away from one image to the other during the transitioning, as one image fills the space of the other image(s), to present the desired presentation of images of the combined images; However, in the same field of endeavor, BREWER discloses zoomable ads with targeted content and further discloses transitioning from one image to the other, and during the transitioning zooming in and out of images (ads and target videos) or across the images to enhanced presentation of targeted content and the ads accordingly (see figs.1-12, [0002-0005], [0019-0023], [0029-0032] and [0037-0044]), the zooming may be done automatically during rendering of the images or manually as desired; As further discussed below, SHOFF as modified by TINSMAN and BREWER, appear silent as to where the transitioning incudes reducing a volume of an audio of the primary video content, presenting the symbolic video over the time period and increasing the volume of the audio of the primary video content, to transition back to the primary video content; However, in the same field of endeavor, FAHNESTOCK discloses methods and apparatus to detect ads embedded in online media and further discloses analyzing and detecting ad(s), using audio silence, dramatic volume shifts, etc., in a primary media and replacing ad(s) and other secondary content within the transitioning period of the integrated contents (see figs.1-11, [0016-0017], [0020], [0034], [0039] and [0056-0058]), further discloses that the detector may be a router, gateway and/or any device for capable of accessing and analyzing media, as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection.  This office action is made-Final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 3-5, 7, 9-11, 13-15, 17, 19-22, 27, 29 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHOFF et al (6,240,555) in view of TINSMAN et al (2013/0031582) and further in view of BREWER et al (2009/0177538) and further in view of FAHNESTOCK (2016/0232579)
	As to claim 1, SHOFF discloses interactive entertainment system for presenting supplemental interactive content with continuous video programs and further discloses a computer-implemented method comprising:
Presenting a primary video including primary video content to a user device; Receiving at a user device one or more advertising units (figs.1-9 STB 26 or VCU-24, col.3, lines 14-52 and col.4, line 22-col.5, line 5), wherein the plurality of user interface controls includes at least two different user interface controls associated with at least two different advertising units of the plurality of advertising units (see figs.8c and Col.10, line 59-Col.12, line 1+, soft buttons, graphic bars, text blocks, etc., for specific ads) interacting or highlight to search, order or request; and where each advertising unit comprising advertising video content and integration metadata for integrating the advertising video content with the primary video content (Col.3, line 60-Col.4, line 67, Col.7, lines 36-50 and Col.9, line 66-Col.10, line 58) each advertising unit comprising advertising video content and integration metadata for integrating the advertising video content with the primary video content (figs.8a+, Col.3, line 60-Col.4, line 67, Col.7, lines 36-50 and Col.9, lines 41-49, line 66-Col.10, line 58), note each program includes supplemental content with list of descriptive or description “metadata” data structure holding a number of disruptive fields “URL with pointers; Determining a time during playback of the primary video at which first advertising video content associated with a first advertising unit can be presented to the user, displaying, at or before the determined time, a plurality of user interface controls, each user interface control associated with a particular one of the advertising units, receiving an interaction with at least one user interface control from the user; selecting the first advertising unit from the one or more advertising units based on the interaction (figs.2-7, col.7, line 51-col.8, line 3, line 56-col.9, line 7 and lines 30-Col.11, line 24), note the HE or ISP or Client may store the Supplemental “Ads”;
            Dynamically combining the primary video content with the first advertising video content to create a symbiotic video based on the integration metadata, wherein the combining comprises graphically integrating at least a portion of (the primary video content) ad or digital data into one or more spatially defined areas within the (first advertising video content) the Content or Video while the primary video content and the first advertising video content is playing; presenting the symbiotic video to the user; and continuing  presentation of the primary video content to the user following the presentation of the symbiotic video to the user (col.7, line 51-col.8, line 3, line 56-col.9, line 7 and line 41-col.10, line 58); 
transitioning, over a period of time, from the primary video to the symbiotic video Based on the integration metadata, where the transitioning comprises creating or rendering video contents while the advertising video content simultaneously fills a display area that is being vacated by the primary video content, transitioning, over a period of time, from the symbiotic video to the primary video based on the integration metadata, by reducing dimensions of the one or more spatially defined areas to create an appearance of (zooming away) increasing the integrated video content (ads and primary video), and increasing a volume of the advertising audio such that the advertising audio overlaps with audio corresponding to the primary video content (fading in and out) from the primary video content while the advertising video content simultaneously fills a display area that is being vacated by the primary video content; presenting the symbiotic video to the user; transitioning, over a period of time, from the symbiotic video back to the primary video content; and continuing presentation of the primary video content to the user following the presentation of the symbiotic video (figs.8-9, col.9, line 41-col.10, line 46-col.11, line 11 and line 48-col.12, line 38), including pop ups of contents and appearing and (figs.8a+, col.9, line 41-col.10, line 55 and line 59-col.11, line 24), note the icon or digital data may be display to indicate to the user that the program is interactive or as a digital stream with timing information, synchronized with presentation of the video and may fadeout within a specific duration with continuous presentation of the primary video content; renders the ads with other synchronized supplemental content or enhancement within specific defined areas BASED on the URLs of digital data and associated pointers; the ads or digital data or stream includes timing information, defines a display layout prescribing how the supplemental content and the video are to appear in relation to one other when displayed on the screen; automatically activated to displayed the digital data or stream with the primary stream; furthermore the program boundary is sized and shaped according to parameters prescribed in the display layout; dynamically changes the display layout, invoke as graphic or text to pop up on the screen, re-sizes and/or reshapes the program boundary and location of the supplemental content, integrating, overlaying, wrapping around or alongside the program as desired, while at least one of the primary video content and the first advertising video content is playing (col.10, line 34-col.11, line 24 and col.12, lines 24-67); in other words, the digital data includes timing information that dynamically changes the location(s) of the frames/plurality of supplemental information or objects, displayed in an area around or about the main display” scaling down and/or re-sizing and/or reshapes the program boundary of the display layout dynamically or automatically or based on a user’s interaction with the objects;
	SHOFF further discloses, transitioning, over a period of time, from the primary video to the symbiotic video by reducing dimensions of the one or more spatially defined areas to create an appearance of zooming away and increasing a volume of the advertising audio such that the advertising audio overlaps with audio corresponding to the primary video content (fading in and out) from the primary video content while the advertising video content simultaneously fills a display area that is being vacated by the primary video content; Presenting the symbiotic video to the user; transitioning, over a period of time, from the symbiotic video back to the primary video content based on the integration metadata; and continuing presentation of the primary video content to the user following the presentation of the symbiotic video (figs.8-9, col.9, line 41-col.10, line 46-col.11, line 11 and line 48-col.12, line 38), pop ups and various contents, appearing and disappearing of images by altering automatically the presentation using the timing information, which includes real-time pop ups of screen, etc., (col.10, line 34-col.11, line 24 and col.12, lines 24-67)…which meets the claim limitation ”simultaneously fills a display area that is being vacated by the primary video content; presenting the symbiotic video to the user; transitioning, over a period of time, from the symbiotic video back to the primary video content; and continuing presentation of the primary video content to the user following the presentation of the symbiotic video.”
	SHOFF appears silent as to graphically integrating at least a portion of the primary video into one or more spatially defined areas within the first advertising video content while at least one of the primary video content and the first advertising video content is playing;
	However, in the same field of endeavor, TINSMAN discloses automatic localization of advertisements (e.g., physical objects) and further discloses identifying/integrating metadata in the signal or portions of transmitted video signal and graphically integrating at least a portion of the video content (e.g., physical objects) into one or more spatially defined areas within the advertising video content within a specific duration (see figs.1-17, 37, [0073-0077], [0108-0111], [0170-0171] and [0185-0189] and also figs, 3, 4, 13-15 and 37), note that various portions of a video (e.g., physical objects) may be integrated into the other portions of another video as desired, e.g., in fig.4, the main video 402 is combined with portions of a second video image; the second video image comprises four small video images 406, 408, 410 and 412; the small images may be inserted into the main video images 402 to produce several composite video images 414, 416, 418, 420 and 422.
	 Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of TINSMAN into the system of SHOFF to integrated metadata with various portions of a video signal (e.g., physical objects) into desired locations or areas of other video signals within a specific duration to provide additional enhancement to the combined video signals or presentation in a certain manner as desired within a specific duration.
	SHOFF as modified by TINSMAN, appear silent as to where the dynamic changes includes creating an appearance of zooming away from one image to the other during the transitioning, as one image fills the space of the other image(s), to present the desired presentation of images of the combined images 
	However, in the same field of endeavor, BREWER discloses zoomable ads with targeted content and further discloses transitioning from one image to the other, and during the transitioning zooming in and out of images or across the images to enhanced presentation of targeted content and the ads, dynamic transitioning of the ads and target content; zooming in and out, fading, etc., within specific defined areas accordingly (figs.1-12, [0002-0005], [0019-0023], [0029-0032] and [0037-0044]), note that the zooming may be done automatically during rendering of the images or manually as desired. 
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of BREWER into the system of SHOFF as modified by TINSMAN to provide zooming in and out of images to present additional information to the user within the limited space or display area.          
	SHOFF as modified by TINSMAN and BREWER, appear silent as to where the transitioning incudes reducing a volume of an audio of the primary video content, presenting the symbolic video over the time period and increasing or controlling the volume of the audio of the primary video content, during the transitioning periods of the video contents.
	However, in the same field of endeavor, FAHNESTOCK discloses methods and apparatus to detect ads embedded in online media and further discloses analyzing and detecting ad(s), using audio silence, dramatic volume shifts, etc., in a primary media and replacing ad(s) and other secondary content within the transitioning period of the integrated contents (figs.1-11, [0016-0017], [0020], [0034], [0039] and [0056-0058]), note the that the detecting may be a router, gateway and/or any device for capable of accessing and analyzing media   
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FAHNESTOCK into the system of SHOFF as modified by TINSMAN and BREWER to efficiently detected embedded ads using audio volume levels and control ad(s) insertion within the detected duration(s).          
             As to claims 3-5, SHOFF further discloses wherein the first advertising unit further comprises metadata defining location and timing information defining how to integrate the primary video content into the first advertising video content, wherein the location and timing information comprises a definition of an area within the first advertising video content into which the primary video content can be integrated into the first advertising video content at a particular time and wherein the graphically integrating comprises graphically manipulating the primary video content during playback of the first advertising video content based on the metadata (col.10, line 34-Col.11, line 11 and line 48-Col.12, line 67), note the display layout defines how supplemental content/advertisement are to be presented, it further prescribes the size, style, location, and other parameters for presentation; fading in and out from the primary video content while the advertising video content simultaneously fills a display area that is being vacated by the primary video content; including, pop ups and various contents, appearing and disappearing of images by altering automatically the presentation using the timing information, which includes real-time pop ups of screen, note further remarks in claim 1.
             As to claim 7, SHOFF further discloses wherein the first advertising video content and at least a portion of the primary video content are presented simultaneously to the user (col.10, line 34-col.11, line 24).
             As to claims 9-10, SHOFF further discloses displaying, at or before the determined time, a plurality of user interface controls, each user interface control associated with a particular one of the advertising units; and receiving an interaction with the user interface control associated with the first advertising unit, wherein the combining is performed in response to the interaction, wherein the first advertising unit further comprises metadata defining the user interface control associated with the first advertising unit and looping playback of at least a portion of the primary video content until the user interacts with at least one of the user interface controls (col.10, line 34-Col.11, line 11 and line 48-Col.12, line 67), note the display layout defines how supplemental content/advertisement are to be presented, it further prescribes the size, style, location, and other parameters for presentation; fading in and out from the primary video content while the advertising video content simultaneously fills a display area that is being vacated by the primary video content; including, pop ups and various contents, appearing and disappearing of images by altering automatically the presentation using the timing information, which includes real-time pop ups of screen, note further remarks in claim 1
	As to claim 11, the claimed “A system comprising...” is composed of the same structural elements that were discussed in claim 1.
	Claims 13-15 are met as previously discussed in claims 3-5.
	Claim 17 is met as previously discussed in claim 7.
	Claims 19-20 are met as previously discussed in claims 9-10.
	Claims 21-22 are met as discussed previously in claim 1.
	As to claim 27, SHOFF as modified by TINSMAN and BREWER, appear silent as to where presenting the symbolic video comprises playing an audio of the ad video content for a second period of time while muting on controlling the audio of the primary video content/ads.
	However, in the same field of endeavor, FAHNESTOCK discloses methods and apparatus to detect ads embedded in online media and further discloses analyzing and detecting ad(s), using audio silence, dramatic volume shifts, etc., in a primary media and replacing ad(s) and other secondary content within the transitioning period of the integrated contents and further discloses controlling the audio of the primary video content/ad(s) during the transitioning (([0079-0082] and [0085-0086]), note audio silence or volume shifting is detect first, second, etc. locations within the primary content and within the duration of silence(s) “first, second, etc.”, the audio of the A/V ad(s) are played    
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FAHNESTOCK into the system of SHOFF as modified by TINSMAN and BREWER to efficiently control audio playing of the A/V ad(s) within the detected duration(s).
	Claim 29 is met as previously discussed in claim 27.
	Claims 31-32 are met as previously discussed in claim 1.
	Claims 33-34 are met as previously discussed in claim 1.


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                            


ANNAN Q. SHANG